[a2015ltipamended001.jpg]
NAUTILUS, INC. AMENDED AND RESTATED 2015 LONG-TERM INCENTIVE PLAN 1. PURPOSE The
purpose of the Nautilus, Inc. 2015 Long-Term Incentive Plan (the “Plan”) is to
advance the interests of Nautilus, Inc., a Washington corporation (“Nautilus”),
and its Subsidiaries (Nautilus and its Subsidiaries hereinafter collectively,
the “Corporation”), by enhancing the Corporation's ability to attract and retain
highly qualified personnel and directors and aligning the long-term interests of
participants with those of shareholders. This Plan permits the grant of stock
options, stock appreciation rights, restricted stock, performance units and
stock units, each of which shall be subject to such conditions based upon
continued employment, passage of time or satisfaction of performance criteria as
shall be specified pursuant to the Plan. 2. DEFINITIONS (a) “Administrator”
means the officer or officers of the Corporation appointed by the Committee to
perform certain Plan ministerial functions pursuant to subsection 3(b). (b)
“Award” means a Stock Option, Stock Appreciation Right, Restricted Stock,
Performance Unit or Stock Unit granted to a Participant pursuant to the Plan.
(c) “Award Agreement” means (as applicable) an Option Agreement, an SAR
Agreement, a Restricted Stock Agreement, a Stock Unit Agreement and/or a
Performance Unit Agreement. (d) “Board of Directors” means the Board of
Directors of Nautilus. (e) “Change in Control” means either: (a) the sale,
liquidation or other disposition of all or substantially all of the Company’s
assets; (ii) a merger or consolidation of the Company with one or more
corporations as a result of which, immediately following such merger or
consolidation, the shareholders of the Company as a group hold less than a
majority of the outstanding capital stock of the surviving corporation; or (iii)
any person or entity, including any “person” as such term is used in Section
13(d) (3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), becomes the “beneficial owner” as defined in the Exchange Act, of shares
of the Common Stock representing fifty percent (50%) or more of the combined
voting power of the voting securities of the Company. (f) “Cause” means (i)
Participant’s indictment or conviction in a court of law for any felony that in
the Company’s reasonable judgment makes Participant unfit for continued
employment, prevents Participant from performing Participant’s duties or other
obligations or adversely affects the reputation of the Company if Participant
remained in Participant’s position; (ii) dishonesty by Participant related to
Participant’s employment that has an adverse effect on the Company; (iii)
violation of a key Company policy, the employment agreement, offer letter or the
Business Protection Agreement between Participant and the Company (including,
but not limited to, acts of harassment or discrimination, use of or being under
the influence of unlawful drugs on the Company’s premises or while performing
duties on behalf of the Company) that has an adverse effect on the Company; (iv)
insubordination (i.e. conduct such as refusal to follow direct orders of the
Participant’s manager), provided, however, conduct based on adherence to legal
requirements (i.e. tax and securities laws) shall not constitute
insubordination; (v) Participant’s failure to perform minimum duties after
warning and failure to correct to the Company’s reasonable satisfaction; (vi)
Participant’s competition with the Company, diversion of any corporate
opportunity or other similarly serious conflict of interest or self dealing
incurring to Participant’s direct or indirect benefit and the Company’s
detriment; or (vii) intentional or grossly negligent conduct by Participant that
is injurious to the Company or its affiliates after warning and failure to
correct to the Company’s reasonable satisfaction. (g) “Code” means the Internal
Revenue Code of 1986, as amended from time to time and any successor thereto,
the Treasury Regulations promulgated thereunder and other relevant interpretive
guidance issued by the Internal Revenue Service or Treasury Department. Any
reference to a section of the Code shall be deemed to include such regulations
and guidance and any successor provision of the Code. (h) “Committee” means the
Compensation Committee of Nautilus. 1



--------------------------------------------------------------------------------



 
[a2015ltipamended002.jpg]
(i) “Common Stock” means the common stock, without par value, of Nautilus
authorized for issuance by Nautilus. (j) “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time. Any reference to a section
of the Exchange Act shall include any successor provision of the Exchange Act.
(k) “Executive Officer” means any “officer” of Nautilus as such term is defined
in Rule 16a· I under the Exchange Act. (l) “Fair Market Value” means, with
respect to any given date, the value of a Share determined as follows: (1) If
the Common Stock is publicly traded and is then listed on a national securities
exchange, its closing price on the date of determination on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading, as reported in The Wall Street Journal or such other source as the
Committee deems reliable (or, if there are no reported sales on such date, on
the last date prior to such date on which there was a reported sale); (2) If the
Common Stock is publicly traded but is neither listed nor admitted to trading on
a national securities exchange, the average of the closing bid and asked prices
of a Share as reported in The Wall Street Journal, or as quoted by an
established quotation service for over-the-counter securities, or as reported by
such other source as the Committee deems reliable, and if there is no such
reported price for the Common Stock for the date in question, then such price on
the last preceding date for which such price exists shall be determinative of
Fair Market Value; or (3) If none of the foregoing is applicable, by the
Committee in good faith and in a manner that satisfies Code Sections 409A and
422(c)(1), as applicable. (m) “Incentive Stock Option” or “ISO” means a Stock
Option designated as, and qualified as, an “incentive stock option” within the
meaning of Code Section 422. (n) “Nonqualified Stock Options” or “NSO” means a
Stock Option other than an Incentive Stock Option. (o) “Option Agreement” means
the document(s) evidencing the Award of a Stock Option. (p) “Outside Director”
means a member of the Board of Directors who is not otherwise an employee of the
Corporation. (q) “Participants” means those individuals who hold unexercised
Awards and any authorized transferee of such individuals. (r) “Performance
Period” means the period described in subsection l0(d) during which a
Performance Unit Award is earned. (s) “Performance-Based Award” means an Award
that vests only upon the satisfaction of one or more of the Qualifying
Performance Criteria specified in subsection 11(b). (t) “Performance Unit” means
and Award granting the right to receive Shares or cash upon achievement of
certain goals related to performance as stated in a Performance Unit Agreement.
(u) “Performance Unit Agreement” means the document(s) evidencing a Performance
Unit Award. (v) “Plan” means the Nautilus, Inc. 2015 Long Term Incentive Plan as
stated in this document and any amendments to it. (w) “Qualifying Performance
Criteria” has the meaning set forth in subsection l l(b). (x) “Restricted Stock
Award” means an Award of Shares, the grant, issuance, retention, vesting,
termination and/or forfeiture of which is subject to the terms and conditions
stated in a Restricted Stock Agreement. (y) “Restricted Stock Agreement” means
the document(s) evidencing an Award of Restricted Stock. 2



--------------------------------------------------------------------------------



 
[a2015ltipamended003.jpg]
(z) “SAR Agreement” means the document(s) evidencing a Stock Appreciation Right
Award. (aa) “Share” means a share of Common Stock or the number and kind of
shares of stock or other securities which shall be substituted or adjusted for
such shares as provided in Section 12. (ab) “Stock Appreciation Right” or “SAR”
means a right to receive, in cash or stock (as determined by the Committee), an
amount, with respect to a specific number of Shares, equal to or otherwise based
on the excess of: (1) The market value of a Share at the time of exercise over;
(2) The exercise price of the right, subject to the terms and conditions stated
in the SAR Agreement. (ac) “Stock Option” means a right to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in or determined pursuant to the Option Agreement.
The Committee may grant Stock Options intended to qualify as Incentive Stock
Options and Stock Options that are Nonqualified Stock Options, as the Committee,
in its sole discretion, shall determine. (ad) “Stock Unit Award” means an Award
of a right to receive, in cash or stock (as determined by the Committee), the
market value of one Share, the grant, issuance, retention, vesting, termination
and/or forfeiture of which is subject to the terms and conditions stated in a
Stock Unit Agreement. (ae) “Stock Unit Agreement” means the document(s)
evidencing a Stock Unit Award. (af) “Subsidiary” means any corporation,
partnership, joint venture, limited liability company or other entity in which
at least 50% or more of the voting power or economic interests is owned,
directly or indirectly, by Nautilus. 3. ADMINISTRATION (a) Administration by the
Committee or Board. (1) Subject to paragraph (2) below, this Plan shall be
administered by the Committee in accordance with its Charter. (2) The Board of
Directors, in its sole discretion, may exercise any authority of the Committee
under this Plan in lieu of the Committee's exercise thereof and, in such
instances, references in the Plan to the Committee shall refer to the Board of
Directors. (b) Delegation. (1) The Board of Directors or the Committee may
delegate to one or more separate committees (a “Subcommittee”) composed of one
or more members of the Board of Directors who are Outside Directors (and who may
but need not be members of the Committee) the ability to grant Awards and take
the other actions described in subsection 3(c) with respect to any Participant
who is not an Executive Officer, and such actions shall be treated for all
purposes as if taken by the Committee. (2) The Committee may delegate to an
Executive Officer the authority to grant Awards within parameters established by
the Committee to any Participant who is not an Executive Officer. (3) Any action
by any such Subcommittee or Executive Officer within the scope of such
delegation shall be deemed for all purposes to have been taken by the Committee,
and references in this Plan to the Committee shall include any such Subcommittee
or Executive Officer. (4) The Committee may delegate certain ministerial
functions with respect to the administration of the Plan to an officer or
officers of the Corporation (an “Administrator”) as follows: (A) Subject to
paragraphs (B) and (D) below, the Administrator(s) shall have the authority to:
(i) Execute and distribute documents, instruments and other agreements
evidencing or relating to Awards granted under this Plan; 3



--------------------------------------------------------------------------------



 
[a2015ltipamended004.jpg]
(ii) To maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards; (iii) To process or oversee the issuance of Shares upon
the exercise, vesting and/or settlement of an Award; and (iv) To take such other
actions as the Committee may specify. (B) In no case shall any Administrator be
authorized to grant Awards under the Plan or to take any discretionary actions
with respect to the Plan or any Award, including, by way of example and not of
limitation, interpreting the provisions of the Plan or any Award. (C) Any action
by any Administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee, and references in this Plan to the
Committee shall include any such Administrator, provided that the actions and
interpretations of any such Administrator shall be subject to final review and
approval, disapproval or modification by the Committee. (D) Notwithstanding
anything to the contrary in this subsection 3(b), no power or authority may be
delegated that is required by law, regulation or applicable stock exchange
listing standards to be exercised by the Committee. (c) Powers of the Committee.
Subject to the express provisions and limitations set forth in this Plan, the
Committee shall be authorized and empowered to do all things necessary or
desirable, in its sole discretion, in connection with the administration of the
Plan, including, without limitation, the following: (1) To prescribe, amend and
rescind rules, policies and practices relating to the administration of the Plan
and to define terms not otherwise defined in the Plan; (2) To determine which
persons are Participants, to which of such Participants, if any, Awards shall be
granted under the Plan, and the timing of any such Awards; (3) To grant Awards
to Participants and, subject to the terms of the Plan, determine the terms and
conditions of each Award, including the number of Shares covered by each Award,
the exercise or purchase price, and any terms or conditions relating to vesting,
exercise, forfeiture or expiration, which terms may, but need not be,
conditioned upon the passage of time, continued employment, the satisfaction of
performance criteria, the occurrence of certain events or other factors,
provided that in no event will any portion of an Award become vested prior to
the first anniversary of the date of grant of such Award (except in the case of
death or disability and except that up to 5% of the Shares authorized for grant
pursuant to Section 6(a) may be granted with a minimum vesting schedule of less
than one year) and provided that in no event will any portion of an Award become
vested immediately prior to or upon a Change in Control, except that each Award
will become fully vested if the Participant holding the Award is terminated by
the Company for a reason other than Cause upon or within twelve (12) months
following the Change in Control; (4) To establish or verify the extent of
satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award; (5)
To prescribe and amend the terms of the Award Agreements and related documents
and instruments pursuant to which Awards may be settled or exercised or
beneficiaries may be designated; (6) To determine whether, and the extent to
which, adjustments are required pursuant to Section 12; (7) To determine whether
and to what extent an Award may be settled in cash, Shares, or a combination
thereof; (8) To interpret and construe the Plan, any rules, polices or
procedures relating to the Plan and the terms and conditions of any Award
Agreement and related documents and instruments pursuant to which 4



--------------------------------------------------------------------------------



 
[a2015ltipamended005.jpg]
Awards may be settled or exercised or beneficiaries may be designated, and to
make exceptions to any such provisions in good faith and for the benefit of the
Corporation; and (9) To make all other determinations deemed necessary or
advisable for the administration of this Plan. (d) Effect of Change in Status.
The Committee shall have the discretion to determine the effect upon an Award of
a change in a Participant's employment status (including whether a Participant
shall be deemed to have experienced a termination of employment or other change
in status), including the vesting, expiration or forfeiture of an Award in the
case of: (1) Any individual who is employed by an entity that ceases to be a
Subsidiary; (2) Any leave of absence approved by the Corporation; (3) Any
transfer between locations of employment between Nautilus and any Subsidiary or
between any Subsidiaries; (4) Any change in the Participant's status from an
employee to a consultant or member of the Board of Directors, or vice versa; and
(5) Any employee who at the request of the Corporation becomes employed by any
partnership, joint venture, limited liability company, corporation or other
entity that is not a Subsidiary. (e) Determinations of the Committee. All
decisions, determinations and interpretations by the Committee regarding this
Plan shall be final, conclusive and binding on all persons, including, the
Participants and any other individual claiming benefits or rights under the
Plan. Any dispute regarding the interpretation of the Plan or any Award shall be
submitted by the Participant to the Committee for review. The resolution of such
a dispute by the Committee shall be final, conclusive and binding on the
Participant. The Committee shall consider such factors as it deems relevant to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any attorneys, consultants and
accountants as it may select. 4. PARTICIPANTS Awards under the Plan may be
granted to: (a) Any employee of the Corporation; (b) Any non-employee member of
the Board of Directors or the board of directors (or other governing body) of
any Subsidiary; and (c) Any non-employee consultant who provides services to the
Corporation. 5. EFFECTIVE DATE AND EXPIRATION OF PLAN (a) Effective Date. This
Plan was approved by the Board of Directors on February 12, 2015 and became
effective on April 28, 2015 with shareholder approval at the 2015 Annual Meeting
of the shareholders of Nautilus. The amendment and restatement of this Plan was
approved by the Board of Directors on March 19, 2020, subject to shareholder
approval at the 2020 Annual Meeting of the shareholders of Nautilus. (b)
Expiration Date. (1) The Plan shall remain available for the grant of Awards
until the earlier of: (A) April 28, 2025; or (B) The date on which all Shares
available for issuance under the Plan have been issued as fully vested Shares. 5



--------------------------------------------------------------------------------



 
[a2015ltipamended006.jpg]
(2) The expiration of the Committee's authority to grant Awards under the Plan
will not affect the operation of the terms of the Plan or the Corporation's and
Participants' rights and obligations with respect to Awards granted on or prior
to the expiration date of the Plan. 6. SHARES SUBJECT TO THE PLAN (a) Aggregate
Limits. (1) Subject to adjustment as provided in paragraph (2) below and in
Section 12, the aggregate number of Shares that may be granted pursuant to
Awards under the Plan is 3,300,000 plus any Shares reserved under Nautilus' 2005
Long-Term Incentive Plan, as amended, that are not subject to a grant on April
28, 2015, or as to which the option award is forfeited on or after April 28,
2015. The Shares that may be granted pursuant to Awards under the Plan may
include Shares reacquired by Nautilus (including Shares purchased in the open
market) or authorized but unissued Shares. To the extent any Award is forfeited,
terminates, expires or lapses instead of being exercised, is not earned in full
or is settled in cash, the Shares subject to such Awards not delivered as a
result shall again be available to be granted as Awards under this Plan.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Shares authorized for grant under this Section 6(a)(1)
and shall not be available for future grants of Awards: (i) Shares tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option; (ii) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award; (iii) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof; and (iv)
Shares purchased on the open market with the cash proceeds from the exercise of
Options. (2) The aggregate number of Shares available for issuance under the
Plan shall be reduced by 1.5 Shares for each Share delivered in settlement of
any SAR, Restricted Stock, Stock Unit or Performance Unit Award, and one (I)
Share for each Share delivered in settlement of a Stock Option Award. (b)
Limitations on Grants. (1) The aggregate number of Shares subject to Stock
Options or Stock Appreciation Rights granted under this Plan during any calendar
year to any one Participant shall not exceed 1,000,000. (2) The aggregate number
of Shares subject to Restricted Stock or Stock Unit Awards granted under this
Plan during any calendar year to any one Participant shall not exceed 1,000,000.
(3) Notwithstanding anything to the contrary in this Plan, the limitations in
paragraphs (1) and (2) above shall be subject to adjustment under Section 12,
but only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” within the meaning
of Code Section 162(m). (4) The aggregate number of Shares issued pursuant to
Incentive Stock Options granted under the Plan shall not exceed 1,000,000, which
limitation shall be subject to adjustment under Section 12 only to the extent
that adjustment is allowable under Code Section 422. 7. PLAN AWARDS (a) Award
Types. The Committee is authorized to grant the following Awards under the Plan
provided that their terms and conditions are not inconsistent with the
provisions of the Plan: (1) Stock Options, pursuant to the terms and conditions
of a Stock Option Agreement. (2) Stock Appreciation Rights, pursuant to the
terms and conditions of an SAR Agreement. (3) Restricted Stock, pursuant to the
terms and conditions of a Restricted Stock Agreement. (4) Stock Units, pursuant
to the terms and conditions of a Stock Unit Agreement. 6



--------------------------------------------------------------------------------



 
[a2015ltipamended007.jpg]
(5) Performance Units pursuant to the terms and conditions of a Performance Unit
Agreement. (b) Grants of Awards; Designation as Performance-Based Awards. (1)
Awards may be granted separately or in tandem or in the alternative. (2) The
Committee, in its discretion, may designate any Award as a Performance- Based
Award and designate in the Award Agreement the Qualifying Performance Criteria
upon which the grant or vesting of the Award is conditioned. 8. STOCK OPTIONS
AND SARS (a) The Committee may grant Stock Options or SARs only to those
eligible individuals described in Section 4 who are selected by the Committee as
Participants. (b) No Participant shall have any rights as a shareholder with
respect to any Shares subject to Stock Options 6r SARs under the Plan until the
Shares have been issued. (c) Each Stock Option or SAR shall be evidenced only by
an Option Agreement or SAR Agreement approved by the Committee and executed by
the Committee and the Participant. Each Stock Option grant will expressly
identify the Stock Option as an ISO or as a Nonqualified Stock Option. Awards of
Stock Options or SARs granted pursuant to the Plan need not be identical, but
each must contain or be subject to the following terms and conditions: (1)
Price. The exercise price of each Stock Option or SAR granted under the Plan
shall be established by the Committee and set forth in the applicable Option
Agreement or SAR Agreement. The exercise price per Share shall not be less than
l00% of the Fair Market Value of a Share on the date of grant. The exercise
price of a Stock Option shall be paid in cash or in such other form if and to
the extent permitted by the Committee, including without limitation, by delivery
of already-owned Shares with an aggregate value equal to the exercise price,
withholding (either actually or by attestation) of Shares with an aggregate
value equal to the exercise price otherwise issuable under such Stock Option
and/or by payment under a broker•assisted sale and remittance program acceptable
to the Committee. (2) No Repricing. Other than in connection with a change in
the capitalization of Nautilus (as described in Section 12), in no event may any
Stock Option or SAR without shareholder approval be amended to decrease the
exercise price, be cancelled in exchange for cash or other Awards or in
conjunction with the grant of any new Stock Option or SAR with a lower exercise
price, or otherwise be subject to any action that would be treated as a
“repricing” of such Stock Option or SAR under applicable stock exchange listing
standards or accounting standards. (3) Duration, Exercise and Termination of
Stock Options and SARs. Each Stock Option or SAR shall be exercisable at such
times and in such installments during the period prior to the expiration of the
Stock Option or SAR as determined by the Committee and set forth in the Option
Agreement or SAR Agreement. The Committee may make the exercise of any Stock
Option or SAR subject to continued employment, the passage of time and/or such
performance requirements as deemed appropriate by the Committee and set forth in
the Option Agreement or SAR Agreement. At any time after the grant of a Stock
Option or SAR, the Committee may reduce or eliminate any restrictions on the
Participant's right to exercise all or part of the Stock Option or SAR. Upon
exercise of a Stock Option or SAR, settlement and payment shall occur at the
time(s) and in the manner set forth in the applicable Option Agreement or SAR
Agreement. (4) Termination of Employment. The Option Agreement or SAR Agreement
may provide for the forfeiture or cancellation of the Stock Option or SAR, in
whole or in part, in the event of the Participant's termination of employment or
service. In all cases, the Option Agreement or SAR Agreement shall provide that
vesting shall cease in the event of the Participant's termination of employment
or service. (5) Conditions and Restrictions Upon Securities Subject to Stock
Options or SARs. Subject to the express provisions of the Plan, the Committee
may provide in the Option Agreement or SAR Agreement that the Shares issued upon
exercise of a Stock Option or SAR shall be subject to such further conditions 7



--------------------------------------------------------------------------------



 
[a2015ltipamended008.jpg]
or agreements as the Committee in its discretion may specify, including without
limitation, conditions on vesting or transferability, forfeiture or repurchase
provisions, provided that in no event will any portion of a Stock Option or SAR
become vested prior to the first anniversary of the date of grant of such Stock
Option or SAR (except in the case of death or disability and except that up to
5% of the Shares authorized for grant pursuant to Section 6(a) may be granted
with a minimum vesting schedule of less than one year) and provided that in no
event will any portion of a Stock Option or SAR become vested immediately prior
to or upon a Change in Control, except that each Stock Option or SAR will become
fully vested if the Participant holding the Stock Option or SAR is terminated by
the Company for a reason other than Cause upon or within twelve (12) months
following the Change in Control. (6) Settlement of SARs. Settlement of SARs upon
exercise may be satisfied through cash payments, the delivery of Shares, or a
combination thereof, as the Committee shall determine. (7) Other Terms and
Conditions. Option Agreements and SAR Agreements may also contain such other
provisions, which shall not be inconsistent with any of the foregoing terms, as
the Committee shall deem appropriate, provided that no Option Agreements or SAR
Agreements may have reload features under which the exercise of an Option or SAR
by a Participant automatically entitles the Participant to a new Option or SAR.
(8) ISOs. Stock Options intending to qualify as ISOs shall be subject to the
following conditions: (A) ISOs may be granted only to employees of Nautilus or a
“subsidiary corporation” of Nautilus within the meaning of Code Section 424(f).
(B) No Stock Option intended to qualify as an ISO shall be granted to any person
if, immediately after the grant of such Award, such person would own stock,
including stock subject to outstanding Awards held by that person under the Plan
or any other plan established by the Corporation, amounting to more than I0% of
the total combined voting power or value of all classes of stock of the
Corporation. (C) The aggregate Fair Market Value of the Common Stock (determined
at the time of grant) for which ISOs are exercisable for the first time by the
Participant during any calendar year, under all of the plans of the Corporation
under which Incentive Stock Options may be issued, may not exceed $100,000. (D)
To the extent a Stock Option that, by its terms, is intended to be an Incentive
Stock Option exceeds this $100,000 limit, the portion of the Stock Option in
excess of such limit shall be treated as a Nonqualified Stock Option. (E) To the
extent that the Option Agreement specifies that a Stock Option is intended to
qualify as an ISO, the provisions of the Option Agreement shall be construed and
interpreted accordingly. 9. RESTRICTED STOCK AND STOCK UNITS (a) The Committee
may grant Restricted Stock or Stock Units only to those eligible individuals
described in Section 4 who are selected by the Committee. (b) Awards of
Restricted Stock or Stock Units shall be evidenced by Restricted Stock
Agreements or Stock Unit Agreements approved by the Committee and executed by
the Committee and the Participant. Awards of Restricted Stock or Stock Units
granted pursuant to the Plan need not be identical, but each must contain or be
subject to the following terms and conditions: (1) Mandatory Terms and
Conditions. Each Restricted Stock Agreement and Stock Unit Agreement shall
contain provisions regarding: (A) The number of Shares granted under the Award
or a formula for determining such; 8



--------------------------------------------------------------------------------



 
[a2015ltipamended009.jpg]
(B) The purchase price of the Shares, if any, and the means of payment for the
Shares; (C) If the Award is a Performance-Based Award, the Qualifying
Performance Criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares granted, issued, retainable and/or
vested; (D) Such other terms and conditions relating to the grant, issuance,
vesting and/or forfeiture of the Shares as determined by the Committee, to the
extent not inconsistent with this Plan, provided that in no event will any
portion of Restricted Stock or Stock Units become vested prior to the first
anniversary of the date of grant of such Restricted Stock or Stock Units (except
in the case of death or disability and except that up to 5% of the Shares
authorized for grant pursuant to Section 6(a) may be granted with a minimum
vesting schedule of less than one year) and provided that in no event will any
portion of Restricted Stock or Stock Units become vested immediately prior to or
upon a Change in Control, except that Restricted Stock and Stock Units will
become fully vested if the Participant holding the Restricted Stock or Stock
Units is terminated by the Company for a reason other than Cause upon or within
twelve (12) months following the Change in Control; (E) Restrictions on the
transferability of the Shares, if any; and (F) Such further terms and conditions
as may be determined from time to time by the Committee, in each case not
inconsistent with this Plan. (2) Sale or Award Price. Subject to the
requirements of applicable law, the Restricted Stock Agreement or Stock Unit
Agreement shall set forth the price, if any, as determined by the Committee at
which Shares of Restricted Stock or Stock Units shall be sold or awarded to a
Participant. (3) Share Vesting. The grant, issuance, retention and/or vesting of
Shares under Restricted Stock or Stock Unit Awards shall be at such time and in
such installments as determined by the Committee or under criteria established
by the Committee, provided that in no event will any portion of Restricted Stock
or Stock Units become vested prior to the first anniversary of the date of grant
of such Restricted Stock or Stock Units (except in the case of death or
disability and except that up to 5% of the Shares authorized for grant pursuant
to Section 6(a) may be granted with a minimum vesting schedule of less than one
year) and provided that in no event will any portion of Restricted Stock or
Stock Units become vested immediately prior to or upon a Change in Control,
except that Restricted Stock and Stock Units will become fully vested if the
Participant holding the Restricted Stock or Stock Units is terminated by the
Company for a reason other than Cause upon or within twelve (12) months
following the Change in Control. The Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain and/or vesting of
Shares under Restricted Stock or Stock Unit Awards subject to continued
employment, passage of time and/or such performance criteria and level of
achievement versus these criteria as deemed appropriate by the Committee, which
criteria may be based on financial performance and/or personal performance
evaluations. Notwithstanding anything to the contrary in the Plan, the
performance criteria for any Restricted Stock Award or Stock Unit Award that is
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Code Section l62(m) shall be measured based on one or more
Qualifying Performance Criteria selected by the Committee and specified at the
time the Restricted Stock Award is granted. (4) Termination of Employment. The
Restricted Stock Agreement or Stock Unit Agreement may provide for the
forfeiture or cancellation of the Restricted Stock or Stock Unit Award, in whole
or in part, in the event of the termination of employment or service of the
Participant to whom it was granted. In all cases, the Restricted Stock Agreement
or Stock Unit Agreement shall provide that vesting shall cease in the event of
termination of employment or service of the Participant to whom it was granted.
(5) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any Shares subject to an Award of Stock Units under the Plan
until said Shares have been issued. A Participant shall have rights as a
shareholder with respect to any Shares subject to a Restricted Stock Award under
the Plan only to the extent specified in this Plan or the Restricted Stock
Agreement evidencing such Award. 9



--------------------------------------------------------------------------------



 
[a2015ltipamended010.jpg]
(6) Settlement of Stock Units. Upon expiration of the vesting period, settlement
of Stock Units shall be made in Shares, cash or a combination thereof, as
determined by the Committee, at the time(s) and in the manner set forth in the
applicable Stock Unit Agreement. Until a Stock Unit is so settled, the number of
Shares represented by a Stock Unit shall be subject to adjustment pursuant to
Section 12. 10. PERFORMANCE UNITS (a) General. The Committee may grant
Performance Units only to those eligible individuals described in Section 4 who
are selected by the Committee as Participants. (b) Awards. A Performance Unit
may be awarded either alone or in addition to other Awards granted under the
Plan. The Committee shall determine the number of Performance Units granted to
each Participant. Each Performance Unit Award shall be evidenced by a
Performance Unit Agreement approved by the Committee and executed by the
Committee and the Participant. (c) Settlement. The Performance Unit Agreement
shall provide that Performance Units may be settled in Shares, cash or a
combination thereof, as determined by the Committee, at the time(s) and in the
manner set forth in the applicable Performance Unit Agreement. Until a
Performance Unit is so settled, the number of Shares represented by a
Performance Unit shall be subject to adjustment pursuant to Section 12. (d)
Performance Period and Criteria. The time period during which a Performance Unit
Award shall be earned shall be the “Performance Period,” and, except in the year
in which the Plan is adopted, shall be at least the length of one (I) fiscal
year (whether of Nautilus or of any Subsidiary, determined in the discretion of
the Committee). Performance Units shall be subject to performance goals
established by the Committee. Notwithstanding anything to the contrary in the
Plan, the performance criteria for any Performance Unit that is intended to
satisfy the requirements for “performance-based compensation” within the meaning
of Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified in the Performance
Unit Agreement. (e) Earning Performance Unit Awards. After the applicable
Performance Period has ended, the Committee shall determine the extent to which
the established performance goals have been achieved. (f) Termination of
Employment. The Performance Unit Agreement may provide for the forfeiture or
cancellation of the Performance Unit Award, in whole or in part, in the event of
the termination of employment or service of the Participant to whom it was
granted. In all cases, the Performance Unit Agreement shall provide that vesting
shall cease in the event of termination of employment or service of the
Participant to whom it was granted. 11. OTHER PROVISIONS APPLICABLE TO AWARDS
(a) Transferability. Unless the Award Agreement expressly states that the Award
is transferable as provided under the Plan, no Award granted under this Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner prior to the
vesting or lapse of any and all applicable restrictions, other than by will or
the laws of descent and distribution. The Committee may grant an Award or amend
an outstanding Award Agreement to provide that the Award is transferable or
assignable: (1) In the case of a transfer without the payment of any
consideration, to any “family member” as such term is defined in Section
A.1(a)(5) of the General Instructions to Form S-8 under the Securities Act of
1933, as amended from time to time; (2) In any transfer described in clause (ii)
of Section A.1(a)(5) of the General Instructions to Form S-8 under the 1933 Act
as amended from time to time, provided that, following the transfer or
assignment, the Award will remain subject to substantially the same terms
applicable to the Award while held by the Participant, as modified as the
Committee shall determine appropriate, and as a condition to such transfer, the
transferee shall execute an agreement agreeing to be bound by the terms; and (3)
In the case of a Stock Option intended to qualify as an ISO, only to the extent
consistent with Code Section 422. Any purported assignment, transfer or
encumbrance that does not qualify under this subsection shall be void 10



--------------------------------------------------------------------------------



 
[a2015ltipamended011.jpg]
and unenforceable against the Corporation. (b) Qualifying Performance Criteria.
(1) For purposes of this Plan, the term “Qualifying Performance Criteria” shall
mean any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Corporation as a
whole or to a business unit or Subsidiary, either individually, alternatively or
in any combination, and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous years' results or to a designated comparison group, in each case as
specified by the Committee in the Award Agreement: (A) Cash flow; (B) Earnings
per share; (C) Earnings before interest, taxes and amortization; (D) Return on
equity; (E) Total shareholder return; (F) Share price performance; (G) Return on
capital; (H) Return on assets or net assets; (I) Revenue or revenue growth; (J)
Income or net income; (K) Operating income or net operating income; (L)
Operating profit or net operating profit; (M) Operating margin or profit margin;
(N) Return on operating revenue; (O) Return on invested capital; (P) Market
segment share; (Q) Product release schedules; (R) New product innovation; (S)
Product cost reduction through advanced technology; (T) Brand
recognition/acceptance; (U) Product ship targets; or (V) Customer satisfaction.
(2) The Committee may adjust the performance goals and any evaluation of
performance under any Qualifying Performance Criteria to account for changes in
law or accounting practices and to make such adjustments the Committee deems
necessary or appropriate to reflect the impact of extraordinary 11



--------------------------------------------------------------------------------



 
[a2015ltipamended012.jpg]
or unusual items, events or circumstances to avoid windfalls or hardships during
a performance period, including without limitation: (A) Asset write-downs; (B)
Litigation or claim judgments or settlements; (C) The effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; (D) Accruals for reorganization and restructuring programs; (E) Any
extraordinary non-recurring items as described in Accounting Standards
Codification 225-20 and/or in management's discussion and analysis of financial
condition and results of operations appearing in the Corporation's annual report
to shareholders for the applicable year; and (F) Events either not directly
related to Company operations or not under the reasonable control of Company
management. (3) Notwithstanding satisfaction or completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant, the number
of Shares, Stock Options, SARs, Stock Units or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Qualifying Performance Criteria may be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine. However, such a reduction with respect to one Participant may not
result in an increase in the amount payable to another Participant. (c)
Dividends. No adjustment shall be made in Shares issuable under the Award
Agreement on account of cash dividends that may be paid or other rights that may
be issued to the holders of Common Stock prior to the issuance or vesting of
Shares under any Award. The Committee shall specify in the Award Agreement
whether dividends or dividend equivalent amounts shall be paid to any
Participant with respect to the Shares subject to the Award Agreement that are
subject to any restrictions or conditions on the record date for dividends,
provided that in no event will unissued or unvested Shares under any Award
receive dividends or dividend equivalent amounts. (d) Award Agreements. The
Committee shall, subject to applicable law, determine the date an Award is
deemed to be granted. The Committee may establish the terms of Award Agreements
and related documents and may, but need not, require as a condition to any such
agreement's or document's effectiveness that such agreement or document be
executed by the Participant, including by electronic signature or other
electronic indication of acceptance, and that Participant agrees to such further
terms and conditions as specified in such agreement or document. The grant of an
Award under this Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in this Plan as being applicable to such type of Award (or to all
Awards) or as are expressly set forth in the Award Agreement. (e) All Awards
Subject to Company Clawback or Recoupment Policy. All Awards, subject to
applicable law, shall be subject to clawback or recoupment pursuant to any
compensation clawback or recoupment policy adopted by the Board of Directors or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to employees, Board of Director members or
other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards. (f) Additional Restrictions on Awards. Either at the time an Award is
granted or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares issued under an Award, including without
limitation: (1) Restrictions under an insider trading policy; 12



--------------------------------------------------------------------------------



 
[a2015ltipamended013.jpg]
(2) Restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant or Participants; and (3) Restrictions as to the use of
a specified brokerage firm for such resales or other transfers. (g) Subsidiary
Awards. In the case of a grant of an Award to any Participant who is employed by
or a service provider to a Subsidiary, such grant may, if the Committee so
directs, be implemented by Nautilus issuing any subject Shares to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the Shares to
the Participant in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Committee shall determine. (h)
Suspension or Termination of Awards Upon Misconduct. (1) If at any time
(including after a notice of exercise has been delivered) the Committee
reasonably believes that a Participant, other than an Outside Director, has
committed an act of misconduct as described below, the Committee may suspend the
exercise, vesting and settlement, as applicable, of any Award granted to the
Participant pending a final determination of whether such an act of misconduct
has been committed. If the Committee determines a Participant, other than an
Outside Director, has committed an act of misconduct, any Award granted to the
Participant may, in the discretion of the Committee, be forfeited, in whole or
in part. (2) Any determination by the Committee with respect to the foregoing
shall be final, conclusive, and binding on all interested parties. For any
Participant who is an Executive Officer, the determination of the Committee
shall be subject to the approval of the Board of Directors. (3) For purposes of
this subsection, an “act of misconduct” means embezzlement, fraud, dishonesty in
the performance of or willful neglect of job duties, nonpayment of any
obligation owed to the Corporation, breach of fiduciary duty or deliberate
disregard of Corporation rules, material breach of an agreement between the
Participant and the Corporation, the unauthorized disclosure of any Corporation
trade secret or confidential information, conduct constituting unfair
competition, or inducing any customer to breach a contract with the Corporation,
or any other conduct resulting in material (as determined by the Committee in
its discretion) loss, damage or injury to the Corporation. 12. ADJUSTMENT OF AND
CHANGES IN THE COMMON STOCK (a) The existence of outstanding Awards shall not
affect in any way the right or power of Nautilus or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, exchanges,
or other changes in the capital structure or business of Nautilus, or any merger
or consolidation of Nautilus or any issuance of Shares or other securities or
subscription rights thereto, or any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock, the Shares or
other securities of Nautilus or the rights thereof, or the dissolution or
liquidation of Nautilus, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Further, except as expressly provided in the
Plan or by the Committee unless the Committee determines, in its sole
discretion, that an adjustment is necessary or appropriate and is not
inconsistent with applicable law, including Code Sections 409A and 424(h), no
adjustment by reason thereof shall be made with respect to, the number of Shares
subject to any and all Awards previously granted or the exercise or purchase
price per Share under such Awards because of: (1) The issuance by Nautilus of
shares of stock or any class of securities convertible into shares of any class
of stock, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of Nautilus convertible into such shares or other
securities; (2) The payment of a dividend in property other than Shares; or (3)
The occurrence of any similar transaction whether or not for fair value. 13



--------------------------------------------------------------------------------



 
[a2015ltipamended014.jpg]
(b) If the number of outstanding Shares of Nautilus for which the Award is then
exercisable or as to which the Award is to be settled shall at any time be
changed or exchanged by declaration of a stock dividend, stock split, reverse
stock split, combination of shares, extraordinary dividend of cash and/or
assets, recapitalization, reorganization or any similar event affecting the
capital structure of Nautilus or the number of Shares outstanding, the Committee
shall, subject to and consistent with the requirements of applicable law,
including Code Sections 409A and 424(h), appropriately and equitably adjust the
number and kind of Shares which are subject to this Plan or subject to any
Awards granted under the Plan, including Awards previously granted, and the
exercise or settlement prices of such Awards, so as to maintain the
proportionate number of Shares without changing the aggregate exercise or
settlement price. (c) No right to purchase fractional Shares shall result from
any adjustment of Stock Options or SARs pursuant to this Section 12. In case of
any such adjustment, the Shares subject to the Stock Option or SAR shall be
rounded down to the nearest whole share. (d) Any Award Agreement and related
documents may include such terms relating to the effect of any merger,
reorganization or changes in control affecting Nautilus as the Committee
determines in its discretion to be appropriate, to the extent not inconsistent
with Code Sections 409A and 424(h). Subject to any such terms, in the event
Nautilus is a party to a merger or other reorganization, outstanding Awards
shall be subject to the agreement of merger or reorganization. Such agreement
may provide, without limitation, for the assumption of outstanding Awards by the
surviving corporation or its parent, for their continuation by Nautilus (if
Nautilus is a surviving corporation), for accelerated vesting and accelerated
expiration, or for settlement in cash. 13. LISTING OR QUALIFICATION OF COMMON
STOCK In the event that the Board of Directors determines in its discretion that
the listing or qualification of the Shares available for issuance under the Plan
on any securities exchange or quotation or trading system or other consent or
approval under any applicable law or governmental regulation is necessary as a
condition to the issuance of such Shares, a Stock Option or SAR may not be
exercised, in whole or in part, and a Restricted Stock Award, Stock Unit Award,
Performance Unit Award, Stock Option or SAR shall not vest unless such listing,
qualification, consent or approval has been unconditionally obtained. 14.
TERMINATION OR AMENDMENT OF THE PLAN (a) The Board of Directors may amend, alter
or discontinue the Plan, and the Board or the Committee may, to the extent
permitted by the Plan, amend any Award Agreement or other document relating to
an Award made under this Plan, provided, however, that Nautilus shall submit for
shareholder approval any amendment (other than an amendment pursuant to the
adjustment provisions of Section 12) required to be submitted for shareholder
approval by the rules of any national securities exchange on which the Shares
are listed for trading or that otherwise would: (1) Increase the maximum number
of Shares for which Awards may be granted under this Plan; (2) Reduce the price
at which Stock Options may be granted below the price provided for in subsection
8(c)(1); (3) Reduce the exercise price of outstanding Stock Options; (4) Extend
the term of this Plan; (5) Change the classes of persons eligible to be
Participants (as described in Section 4); or (6) Increase the limits provided
for in Section 6. (b) In addition, no such amendment or alteration shall be made
which would impair the rights of any Participant, without such Participant's
consent, under any Award theretofore granted, provided that no such consent
shall be required with respect to any amendment or alteration if the Committee
determines in its sole discretion that such amendment or alteration either: (1)
Is required or advisable in order for the Corporation, the Plan or the Award to
satisfy or conform to any law or regulation or to meet the requirements of any
accounting standard; or 14



--------------------------------------------------------------------------------



 
[a2015ltipamended015.jpg]
(2) ls not reasonably likely to significantly diminish the benefits provided
under such Award or that any such diminishment has been adequately compensated.
15. PARTICIPANTS IN FOREIGN COUNTRIES The Committee shall have the authority to
adopt such modifications, procedures and sub-plans as may be necessary or
advisable to comply with provisions of the laws of foreign countries in which
the Corporation may operate. 16. WITHHOLDING To the extent required by
applicable federal, state, local or foreign law, the Committee may and/or a
Participant shall make arrangements satisfactory to the Corporation for the
satisfaction of any and all taxes, including any withholding tax or payroll tax
obligations, that arise with respect to any Award, the issuance of Shares or
payment of cash upon exercise or settlement of an Award or any sale of Shares.
The Corporation shall not be required to issue Shares or to recognize the
disposition of such Shares until such tax obligations are satisfied. To the
extent permitted or required by the Committee, these obligations may or shall be
satisfied by having the Corporation withhold a portion of the Shares of stock
that otherwise would be issued to a Participant under such Award or by tendering
Shares previously acquired by the Participant. 17. GENERAL PROVISIONS (a)
Employment At Will. Neither the Plan nor the grant of any Award nor any action
by Nautilus, any Subsidiary, the Committee or any Administrator shall be held or
construed to confer upon any person any right to be continued in the employ of
Nautilus or a Subsidiary. Nautilus and each Subsidiary expressly reserves the
right to discharge, without liability but subject to his or her rights under
this Plan, any Participant whenever, in the sole discretion of Nautilus or a
Subsidiary, as the case may be, its interest may so require. (b) Governing Law.
This Plan and any Award Agreements and other documents relating to Awards under
the Plan shall be interpreted and construed in accordance with the laws of the
State of Washington and applicable federal law. The Committee may provide that
any dispute as to any Award shall be presented and determined in such forum as
the Committee may specify, including through binding arbitration. Any reference
in this Plan, or in an Award Agreement or related document, to a provision of
law or to a rule or regulation shall be deemed to include any successor law,
rule or regulation of similar effect or applicability. (c) Unfunded Plan.
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Participants who are
granted Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Corporation shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Corporation or the
Committee be deemed to be a trustee of stock or cash to be awarded under the
Plan. 18. NON-EXCLUSIVITY OF PLAN Neither the adoption of this Plan by the Board
of Directors nor the submission of this Plan to the shareholders of the
Corporation for approval shall be construed as creating any limitations on the
power of the Board of Directors or the Committee to adopt such other incentive
arrangements as either may deem desirable, including without limitation, the
granting of stock options, stock appreciation rights, restricted stock, stock
units or performance units other than under this Plan, and such arrangements may
be either generally applicable or applicable only in specific cases. 19.
COMPLIANCE WITH OTHER LAWS AND REGULATIONS This Plan, the grant and exercise of
Awards under the Plan, and the obligation of the Corporation to sell, issue or
deliver Shares under such Awards, shall be subject to all applicable federal,
state and local laws, rules and regulations and to such approvals by any
governmental or regulatory agency as may be required. The Corporation shall not
be required to register in a Participant's name or deliver any Shares prior to
the completion of any registration or qualification of such Shares under any
federal, state or local law or any ruling or regulation of any government body
which the Committee shall determine to be necessary or advisable. To the extent
the Corporation is unable (or the Committee deems it infeasible) to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Corporation's counsel to be necessary to the lawful issuance and
sale of any Shares 15



--------------------------------------------------------------------------------



 
[a2015ltipamended016.jpg]
under the Plan, the Corporation shall be relieved of any liability with respect
to the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained. No Stock Option shall be exercisable and no Shares
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the Shares underlying such Stock Option or Award is
effective and current or the Corporation has determined that such registration
is unnecessary. 20. LIABILITY OF CORPORATION The Corporation shall not be liable
to a Participant or other persons as to: (a) The non-issuance or sale of Shares
as to which the Corporation has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by the Corporation's counsel to be
necessary to the lawful issuance and sale of any Shares under the Plan; and (b)
Any tax consequence expected, but not realized, by any Participant or other
person due to the receipt, exercise or settlement of any Stock Option or other
Award granted under the Plan. 21. DESIGNATION OF BENEFICIARY The Committee shall
establish such procedures and prescribe such forms as it deems appropriate for a
Participant to designate a beneficiary to receive any amounts payable under an
Award in the event of the Participant's death. 16



--------------------------------------------------------------------------------



 